Citation Nr: 1616276	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  13-11 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a compensable disability rating for bilateral foot scars, to include as status post bunionectomies and status post hammer toe surgeries. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Esquire


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1975 to August 1976.

These matters come before the Board of Veterans' Appeals (Board) from June 2011 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which continued a prior noncompensable disability rating for bilateral scars, status post bunionectomy, and denied entitlement to a TDIU, respectively. 

The June 2011 rating decision also denied the Veteran's claim for entitlement to service connection for degenerative arthritis, cervical spine, to include as secondary to bilateral scars, status post bunionectomy. The Veteran filed a proper notice of disagreement in July 2011, and a Statement of the Case was issued in February 2013. The Veteran then filed a substantive appeal in April 2013. However, the Veteran and his representative withdrew this claim in a subsequent February 2016 statement. Accordingly, the matter is not before the Board at this time. 

The February 2013 rating decision also denied service connection for bilateral hammertoes.  An appeal was taken from that determination.  During the pendency of the appeal, a March 2016 rating decision granted service connection for bilateral hammertoes, hallux valgus, and degenerative arthritis of the lst matatarsal phalangeal joint of the bilateral great toes.  This constituted a grant of the service connection benefits sought, and there is no matter for appellate consideration in this regard.  Although a communication received in April 2016 expressed disagreement with the March 2016 rating decision in general, it did not specify which aspect of the grants (i.e. effective date or initial rating assignments) with which there was disagreement.  As such, the communication was not sufficiently specific to warrant issuance of a statement of the case, and an April 2016 RO communication advised the Veteran in this regard.

Additionally, this case was originally scheduled for a videoconference hearing in December 2015. In November 2015, the Veteran's representative indicated that his hearing request was withdrawn. As such, the Board finds that the Veteran's hearing request has been properly withdrawn. See 38 C.F.R. § 20.704(d) (2015).

The matter of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. The Veteran has been diagnosed with five bilateral foot scars, to include as status post bunionectomies and status post hammer toe surgeries.

2. The Veteran's bilateral foot scars are superficial, linear, and not unstable.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral foot scars have not been met at any time during the rating period on appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The Court has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

First, VA has satisfied its duty to notify the Veteran. In a letter dated February 2011, the Veteran was notified of the information and evidence necessary to substantiate his claims; the information and evidence that the VA would seek to provide; and the information and evidence that he was expected to provide. 

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's service personnel records, Social Security Administration (SSA) records, and VA treatment records. In March 2011 and February 2016, the Veteran also underwent VA foot and scars examinations. The accompanying reports reflect that the VA examiners reviewed the Veteran's claim file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disabilities. As such, the Board finds that the VA examination reports and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. The Board will therefore review the merits of the Veteran's claim.

Legal Criteria

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Effective October 23, 2008, VA revised the criteria for evaluating scars to enable separate evaluations for scars that are both disfiguring and painful. 73 Fed. Reg. 54,710 -12 (Sept. 23, 2008). The implementing regulation for the new rating criteria provides that these revisions apply only to applications for benefits received by VA on or after October 23, 2008. VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

As the applicable claim in this case was filed in November 2010, the Board must only apply the new rating criteria. The applicable ratings provide as follows:

Diagnostic Code 7800 provides disability ratings for scars or disfigurement of the head, face, or neck. Ratings may be based on the number of characteristics of disfigurement present. The eight characteristics of disfigurement, as listed in Note (1), include the following: (1) Scar five or more inches (13 or more cm) in length; (2) scar at least one-quarter inch (0.6 cm) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; 
(5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square cm); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square cm); (7) underlying soft tissue missing in an area exceeding six square inches (39 square cm); and (8) skin indurated and inflexible in an area exceeding six square inches (39 square cm). A rating of 10 percent is assigned where there is one characteristic of disfigurement. A rating of 30 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, where there are two or three characteristics of disfigurement. A rating of 50 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or four or five characteristics of disfigurement. A rating of 80 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or six or more characteristics of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).  

Diagnostic Code 7801 provides disability ratings for scars, not of the head, face, or neck, which are deep and nonlinear. Such scars in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling. Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling. Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling. Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling. 38 C.F.R. § 4.118, Diagnostic Code 7801 (2015).  

Diagnostic Code 7802 provides disability ratings for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear. Scars in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation. Per Note (1), a superficial scar is one not associated with underlying soft tissue damage. Per note (2), if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity, which are then combined into one rating under Diagnostic Code 7802. 38 C.F.R. § 4.118, Diagnostic Code 7802 (2015).

Diagnostic Code 7804 provides disability ratings for scars that are unstable or painful, with the assignment of a 10 percent rating for one or two such scars, a 20 percent rating for three or four such scars, and a 30 percent rating for five or more such scars. Note (1) defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that where one or more scars are both unstable and painful, 10 percent shall be added to the evaluation based on the total number of unstable or painful scars. Note (3) states that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under 7804 when applicable. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

Diagnostic Code 7805 provides that any disabling effects of scars not considered under Diagnostic Codes 7800-7804 shall be rated under another appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).

Analysis

The Veteran's claim for a compensable rating for bilateral foot scars was received on November 22, 2010.  As such, the rating period for consideration on appeal is from November 21, 2009.

With respect to the Veteran's claim, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

The Veteran underwent VA scars examination in March 2011, during which he was diagnosed with scars status post left and right bunionectomy. In the accompanying examination report, the VA examiner noted scars on the right and left medial great toes. Both were linear scars that measured 6 cm. by 0.25 cm. The scars were not painful upon examination, and no skin breakdown was apparent. The examiner described the scars as superficial with no underlying tissue damage. Inflammation and edema were absent, and there was no keloid formation. The VA examiner reported that the scars were not disfiguring, and did not limit the Veteran's motion in any way. Further, the examiner noted that the Veteran experienced no functional limitation as a result of the scars. Although the Veteran reported a pain level of seven out of ten at that time, he also indicated that he was not seeking related treatment.  

VA treatment records dated August 2015 to September 2015 include the Veteran's reports of ongoing bilateral foot pain and a history of metatarsalgia. During this time, the Veteran sought treatment for chronic calluses on both feet, and was assessed with bilateral calluses, status post bunion surgery, hammer toes, and scar tissue. Only the Veteran's calluses were treated during this time. 

The Veteran underwent VA foot and scar examinations in February 2016, during which he was diagnosed with residual scars status post left and right bunionectomies. However, in the accompanying examination report, the VA examiner reported the existence of five linear foot scars: scar of the right medial great toe, status post right bunionectomy, measuring 5 cm.; scar of the right second toe, status post hammer toe surgery, measuring 2 cm.; scar of the left medial great toe, status post right bunionectomy, measuring 6 cm.; scar of the left second toe, status post hammer toe surgery, measuring 2.5 cm.; and scar of the base of the left second toe, status post hammer toe surgery, measuring 3 cm. The scars were neither painful nor unstable upon examination, and the Veteran reported that his level of pain was unknown. 

Upon reviewing the evidence of record, the Board finds that a compensable rating for bilateral foot scars is not warranted at any time during the rating period on appeal. The Veteran presents with five bilateral foot scars. These scars have consistently been reported as linear and not unstable. The Veteran's March 2011 VA examiner classified the scars as superficial, and no underlying tissue damage has ever been reported. Further, the scars are not sufficiently large enough to justify a compensable disability rating based on square inches. 

Although the Veteran has reported a history of foot pain, the Veteran presents with multiple foot disorders, and he has never identified the scars as the source of his pain.  Additionally, pain involving the scars has not been observed during the Veteran's VA examinations.  Further, the Veteran has not reported any additional disabling effects not contemplated by the diagnostic codes.  As such, the Board finds that an increased rating is not warranted at this time. 

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration. Thun v. Peake, 22 Vet App 111 (2008). Such referral is appropriate when the evidence presents such an exceptional or unusual disability picture that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability. Id. at 115. If such an exceptional or unusual disability picture exists, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-16. When these two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service. 38 C.F.R. § 3.321(b)(1) (2015). Otherwise, the schedular evaluation is adequate, and referral is not required. Thun, 22 Vet. App. at 118-19.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluation inadequate.  The disability manifestations as outlined above are contemplated by the schedular rating criteria.  Further, the Board observes that a higher schedular rating is available for the Veteran's scarring. However, the facts do not indicate that the Veteran's disability picture warrants a higher rating. Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are adequate. Id. at 115. As the rating criteria reasonably describe the Veteran's disability and symptomatology, it is not necessary to consider whether his disability causes marked interference with employment or periodic hospitalizations.

Further, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance, where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson  v. McDonald, 762 F.3d 1362 (2014). In applying the benefit of the doubt in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. See Mittleider v. West, 11 Vet. App. 181 (1998). As such, this does not qualify as an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a compensable disability rating for bilateral foot scars, to include as status post bunionectomies and status post hammer toe surgeries, is denied. 


REMAND

The Veteran contends that he is entitled to a TDIU. A review of the record indicates that further development is necessary prior to adjudicating the claim.

First, the claim was denied in a February 2013 rating decision. The Veteran requested reconsideration of the denial in April 2013, which properly falls within the one-year period from notification of the rating decision. The Board finds that the Veteran's April 2013 statement constitutes a proper notice of disagreement with the February 2013 rating decision. 38 C.F.R. § 20.201 (2015); see Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002). However, the RO has not yet issued a Statement of the Case (SOC). Accordingly, a remand is now required such that an SOC may be issued. See Manlincon v. West, 12 Vet. App. 238 (1999).

Further, the record indicates that there may be outstanding private treatment records. Specifically, in a January 2016 statement, the Veteran's representative reported that the Veteran had been treated for a number of foot conditions at Village Podiatry. However, these records have not yet been associated with the claims file. VA has a duty to assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). As additional treatment records may be relevant to the Veteran's claims and have not yet been associated with the claims file, all reasonable efforts must be made to obtain them.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain appropriate authorization from the Veteran and then obtain all records relating to the treatment of any foot condition at Village Podiatry. All actions to obtain the requested records should be fully documented in the record. The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2. Readjudicate the claim of entitlement to a TDIU.  If the benefit sought is not granted, issue a Statement of the Case as to the issue of entitlement to a TDIU. The Veteran should be advised that a timely substantive appeal must be filed to vest the Board with jurisdiction over the issue. 38 C.F.R. § 20.202 (2015). If the Veteran perfects an appeal, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


